Case 2:19-cv-02389-TLP-tmp Document 1-1 Filed 06/18/19 Page 1 of 11   PageID 5




    EXHIBIT A
Case 2:19-cv-02389-TLP-tmp Document 1-1 Filed 06/18/19 Page 2 of 11                     PageID 6




             IN THE CIRCUIT COURT OF TIPTON COUNTY TENNESSEE
                                                                      t({J;;             \t/
                                                                                        lj
           FOR THE TWENTY-FIFTH JUDICIAL DISTRICT AT COVINGTON


 ROBERT STEWART

         Plaintiff,

 vs.                                                  DOCKET NO:  J~<j         'J
                                                      JURY DEMANDED


 TRANSHORN TRUCKING, LLC,
 XTRA, LLC a/lv'a XTRA, INC. and
 TEWOLDE MIRUTSE,

         Defendants.


                                           COMPLAINT



         Comes now the Plaintiff, ROBERT STEWART, by and through the undersigned counsel,

  and respectfully submits this Complaint and states as follows:

                                             PARTIES

         1. The Plaintiff, Robert Stewart hereinafter ("Plaintifr' or "Mr. Stewatt") is an adult

  resident and citizen of Memphis, Shelby County, Tennessee.

         2. Upon information and belief, the Defendant, Transhom Trucking, LLC hereinafter

  ("Transhorn") is a limited liability company licensed to do business in the state of Texas and

  was operating and/or doing business in the state of Tennessee, with its principal address

   believed to be located at 9550 Forest Lane, Building 3, Suite 304, Dallas, Texas 75243, who

   may be served with process through the Tennessee Secretary of State pursuant to Tenn. Code

   Ann. §20-2-203 through its registered agent, Okbasilassic Zerai, at 15000 Regal Oak Lane,

   Frisco, Texas 75035.




                                                - - -- - - - - -- - -- -                -    - -   --
Case 2:19-cv-02389-TLP-tmp Document 1-1 Filed 06/18/19 Page 3 of 11                           PageID 7




         3. Upon information and belief, the Defendant, Xtra, LLC a/k/a Xtra, Inc. hereinafter

   ("Xtra") is a limited liability company licensed to do business in the state of Maine and was

   operating and/or doing business in the state of Tennessee, its principal address is unknown at

   tlus time, who may be served with process through the Tennessee Secretary of State pursuant to

   Tenn. Code Ann. §20-2-203 through its registered agent, Jonathan A. Block, Merrill's Wharf, at

   254 Commercial Street, Portland, Maine 041 0 1.

         4. Upon information and belief, the Defendant, Tweolde Mirutse, hereinafter

   ("Defendant Mirutse") is an adult resident and citizen of Richardson, Dallas County, Texas and

   who may be served with process through the Tennessee Secretary of State pursuant to Tenn.

   Code Ann. §20-2-203 at his last known address of 188 N. Plano Road #702, Richardson, Texas

   75081 and was the employee of Defendants Transhorn Trucking, LLC and Xtra, LLC a/Ida

   Xtra, Inc. or in the alternative, was an independent contractor operating a truck with the express

   permission of Defendant, Transhorn Trucking, LLC.

         5. The Plaintiffs cause of action arises in tort, as a result of injuries sustained due to the

  negligent operation of a tractor trailer driven by Defendant Mirutse in Mason, Tipton County,

  Tennessee on or about May 24, 2018, and, upon information and belief, the tractor/trailer is

  owned by Defendants Transhom and/or Xtra.

                               JURISDICTION AND VENUE

         6. All events which form the basis of this Complaint occurred in Mason, Tipton County,

  Tennessee.

         7. Venue is properly situated in Tipton County, Tennessee.

         8. This Court has jurisdiction over the subject matter of this litigation.

                                             FACTS



                                                   2
Case 2:19-cv-02389-TLP-tmp Document 1-1 Filed 06/18/19 Page 4 of 11                           PageID 8




          9. On or about May 24, 2018, at approximately 3:34 P.M., the Plaintiff was traveling

 westbound on Highway 70 in Tipton County, Tennessee.

          10. At said date, time and place, Defendant Mirutse was traveling southbound on

 Highway 59 in Tipton County, Tennessee approaching a stop sign at the intersection of Highway

 59 and Highway 70.

          11. Plaintiffs lane of travel did not have a stop sign.

          12. At said date, time and place, Defendant Mirutse, while attempting to make a right

 hand turn from southbound Highway 59 onto westbound Highway 70, failed to yield before

 maneuvering his turn, and turned directly in front of the Plaintiffs truck, causing a collision to

 occur.

          13.    At said date, time and place, Defendant Mirutse negligently struck the front

passenger's side of the Plaintiff's vehicle.

          14.    The resulting impact and force of Defendant Mirutse's truck propelled the

 Plaintiffs vehicle from the highway and into a gas station store located at the corner of the

 intersection.

          15.    This collision caused serious and permanent injuries to the Plaintiff including, but

 not limited to, burns on his face and body, loss of consciousness, head injury, left arm, neck, and

 back.

          16. At all times pertinent to this Complaint, Defendants Transhorn and Xtra, were acting

 through its agent, servant, employee and/or independent contractor, specifically, the driver,

 Defendant Mirutse and therefore, Plaintiff relies on the doctrine of Respondeat Superior.

          17. Defendant Transhorn is the true owner of the 2006 Freightliner that Defendant

 Mirutse was operating.



                                                    3
Case 2:19-cv-02389-TLP-tmp Document 1-1 Filed 06/18/19 Page 5 of 11                          PageID 9




        18. Defendant Xtra is the true owner of the trailer bearing license plate number ME

 371693Z.

        19. Plaintiff pleads Defendant Mirutse was using and operating the tractor/trailer with

 Defendants Transhorn and Xtra's authority, consent and knowledge pursuant to Tennessee Code

 §55-10-311.

                                      CAUSE OF ACTION
                                        NEGLIGENCE

        20. Plaintiff reincorporates paragraphs 1-19 as though set forth verbatim.

        21. Defendant Mirutse, was, at all times relevant to the events complained of, an

 employee, agent, and/or independent contractor of Defendants Transhorn and Xtra.

        22. Plaintiff relies upon the doctrines of agency, Respondeat Superior, and avers that

 Defendants Transhorn and Xtra are liable for the negligence of its employee, agent, and/or

 independent contractor, Defendant Mirutse.

        23.     Plaintiff charges and alleges that all of the acts and/or omissions of common law

 negligence of the driver, Defendant Mirutse, are imputed to the owners of the tractor/trailer,

 Defendants, Transhom and Xtra.

        24.     Defendant Mirutse acted with less than and/or failed to act with ordinary and

 reasonable care in the operation of the tractor trailer.

        25.     Defendant Mirutse is guilty of the following acts of common law negligence,

 which are the direct and proximate cause of the injuries complained ofherein, to wit:

                a.      Negligent in failing to use that degree of care and caution in the operation

                of his vehicle as required of a reasonable and prudent person under the same or

                similar circumstances existing at the time and place of the aforementioned

                collision;

                                                    4
Case 2:19-cv-02389-TLP-tmp Document 1-1 Filed 06/18/19 Page 6 of 11                            PageID 10




                b.     Negligent in failing to maintain a proper lookout for other vehicles;

               c.      Negligent in failing to keep his vehicle under proper control;

               d.      Negligent in failing to warn Plaintiff;

               e.      Negligent in failing to devote his full time and attention to the operation of

               his vehicle;

               f.      Negligent in failing to bring and/or keep the vehicle he was operating

               under proper control when he saw or should have seen, in the exercise of

               reasonable care, that a collision was imminent;

               g.      Negligent in failing to prevent the accident and resulting injuries of the

               Plaintiff when he knew or in the exercise of ordinary care, should have known

               that a collision was imminent;

                h.     Negligent in coming to a complete stop at a stop sign;

               i.      Negligent in failing to yield before maneuvering a right turn;

               J.      Negligent in failing to yield to the Plaintiffs vehicle; and

                k.     Negligently tmning from one roadway onto another without the right of

                way.

        As a direct and proximate result of the Defendants' negligence, Plaintiff suffered

 significant and serious injuries, which would not have otherwise occurred.

        26.    The above-referenced acts of negligence of the Defendants were the cause in fact

 and proximate cause of the violent collision, which resulted in the Plaintiff suffering significant

 physical and emotional injuries and damages.

                                         NEGLIGENCE PER SE




                                                  5
Case 2:19-cv-02389-TLP-tmp Document 1-1 Filed 06/18/19 Page 7 of 11                            PageID 11




         27.        The Plaintiff repeats the allegations contained in paragraphs 1-26 as though set

  forth verbatim.

         28.        Plaintiff charges and alleges that Defendant Mirutse was guilty of violating one or

  more of the following statutes of the State of Tennessee, each and every such statute being in full

  force and effect at the time and place of the collision complained of, each and every such

  violation constituting a separate and distinct act of negligence per se, and each and every such

  act constituting a direct and proximate cause of the Plaintiffs' injuries and damages, to-wit:

                    Tenn. Code Ann. § 55-8- 103 : Required obedience to traffic laws;

                    Tenn. Code Ann. § 55-8-205 : Reckless driving;

                    Tenn. Code Ann. §55-8-123: Driving on roadways laned for traffic;

                    Tenn. Code Ann. § 55-8-124: Following too closely;

                    Tenn.Code Ann.§ 55-8-131 : Vehicle entering highway from drive, private road,

                    or private driveway;

                    Tenn. Code Ann.§ 55-8- 136: Drivers to exercise due care;

                    Tenn. Code Ann.§ 55-8- 142: Turning movements - Signal for stop or decrease in

                    speed;

                    Tenn. Code Ann. § 55-8-143 : Signals for turns;

                    Tenn. Code Ann. §55-8-197: Failure to yield right of way; and

                    Tenn. Code Ann.§ 39-13-103: Reckless endangerment;

         29.        Plaintiff further alleges that Defendant Mimtse was guilty of violating one or

  more of the following Ordinances of the City of Mason which were in full force and effect at the

  time and place of said accident, and that the violation of the aforesaid Ordinances were the direct

  and proximate cause of the Plaintiffs injuries and damages, to wit:



                                                      6
Case 2:19-cv-02389-TLP-tmp Document 1-1 Filed 06/18/19 Page 8 of 11                         PageID 12




                Sec. 15-1 03.   Reckless driving;

                Sec. 15-108.    Miscellaneous traffic-control signals, etc.;

                Sec. 15-401. Turning movements general;

                Sec. 15-402. Right turns;

                Sec. 15-505. At "stop" signs; and

                Sec. 15-509. Stops to be signaled

         30.    Upon information and belief, Defendants Transhorn and Xtra maintained the

 tractor/trailer being operated by the driver, Defendant Mirutse fo r the use of business and

 commercial purposes.

         31.    At all times relevant, the tractor/trailer driven by Defendant Mirutse was being

 operated and used with the authority, consent and knowledge and/or as an agent for Defendants

 Transhorn and Xtra and/or for its use and benefit and/or as an agent for Transhorn and Xtra for a

  business purpose. Thus, Defendants Transhorn and Xtra are liable to the Plaintiff for the

  negligence and negligence per se of the Defendant Mirutse pursuant to the principles of

  respondeat superior, agency, bailment and/or under the presumptions set forth in Tenn. Code

  Ann.§§ 55-10-311 and 55-10-312.

                                 NEGLIGENT ENTRUSTMENT

         32.    Upon information and belief, Defendants Transhorn and Xtra furnished and/or

  gave permission to Defendant Mirutse to use the tractor/trailer and thus was negligent in

  entrusting the operation of the tractor/trailer owned by Transhorn and Xtra to Defendant Mirutse,

  which was the direct and proximate cause of the damages to Plaintiff.

         33.    At all times relevant, the tractor/trailer driven by Defendant Mirutse was entrusted

  to him by Defendants Transhorn and Xtra in spite of Defendant Mirutse's incompetence to use it



                                                    7
Case 2:19-cv-02389-TLP-tmp Document 1-1 Filed 06/18/19 Page 9 of 11                                          PageID 13




  and Defendants Transhorn and Xtra's knowledge of his incompetence. Thus, Defendants

  Transhorn and Xtra are liable to the Plaintiff for the negligent entrustment of the tractor/trailer to

  Defendant Mirutse.

                                         NEGLIGENT HIRING

         34.        The Defendants, Transhorn and Xtra negligently hired, retained, and/or was

  negligent in their supervision of Defendant Mirutse in the course and scope of his duties as an

  agent/employee of Trans horn and Xtra.

         35.        That Defendants Transhorn and Xtra's hiring practices fall below the applicable

  standard of care, and result in a breach of duty to the other drivers on the road by putting

  untrained and/or unqualified drivers behind the wheel of their vehicles.

                                     NEGLIGENT SUPERVISION

          36.       That Defendants Transhorn and Xtra failed to adequately supervise and train their

  employees/agents, which resulted in injury to Plaintiff.

                                    NEGLIGENT MAINTENANCE

          37.       That Defendants Transhorn and Xtra failed to properly maintain the tractor/trailer

  under their ownership and control, which contributed to and/or resulted in injury to Plaintiff.

                                   COMPENSATORY DAMAGES

          38.       Plaintiff reincorporates the allegations contained in paragraphs 1-37 as though set

  forth verbatim .

          39.       Plaintiff charges and alleges that as a direct and proximate result of one, some or

  all of the aforesaid acts of common law negligence and/or violations of the statues of the State of

  Tennessee on the part of the Defendants, that the Plaintiff has suffered damages, including but

  not limited to:



                                                         8



                                                   P¢   h !! h J S   ¥lh!!ii!!t¥%MW$ $$JJ!MA£! tJC   t::it       ue w ....   .......
Case 2:19-cv-02389-TLP-tmp Document 1-1 Filed 06/18/19 Page 10 of 11                             PageID 14




               (a) Personal Injuries and damages;

               (b) Physical pain and mental anguish, past and future;

               (c) Loss of ability to enjoy the nonnal pleasures of life, past and future;

               (d) Lost wages, both past and future; and

               (e) Medical expenses, both past and future.

         40.       As a direct and proximate result of the negligence of the Defendants, Plaintiffs 1993

  Volvo tractor/trailer sustained damages resulting in a total loss, for which he has not been

  reimbursed.

         41.       As a direct and proximate result of the negligence, and acts or omissions of the

  Defendants, Plaintiff was caused to suffer significant harms, losses, pain, suffering, physical injury

  and damages, including but not limited to those listed in thls Complaint.

                                         RELIEF SOUGHT

         WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays:

         1. That Plaintiff be awarded special damages for medical, hospital and doctors expenses

                incurred, according to proof;

         2. That Plaintiff be awarded compensatory damages in an amount of Four Hundred Fifty

               Thousand and nol l 00 Dollars ($450,000.00);

         3. That Plaintiff be awarded damages for the fair market value of his 1993 Volvo

                tractor/trailer and loss of use of same;

         4. That Plaintiff be awarded post-judgement interest as allowed by law;

         5. That a jury be empaneled to try the issues which are joined; and

         6. Such further relief as the Court may deem just and equitable.

                                            Respectfully Submitted,



                                                       9
Case 2:19-cv-02389-TLP-tmp Document 1-1 Filed 06/18/19 Page 11 of 11   PageID 15




                              Russell B. Jprd   (#25493)
                              One Comm~rc Square, Suite 2600
                              Memphis, 'EN 38103
                              Phone: (901) 2 17-7000
                              Facsimile: (901) 333-1897
                              rjordan@forthepeople.com
                              Attorney for Plaintiff




                                        10
